Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-15, 17-21, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Frota De Souza Filho (US 2017/0100784 A1), hereinafter Frota’784, was found to be the closest prior art.  Frota’784 discloses a cutting head 12 rotatable about a head axis in a direction of cutting rotation (See Figures 7a and 7b), the head axis establishing an axial forward direction and an axial rearward direction, comprising: a cap portion (See Figures 7a and 7b) having N cutting portions circumferentially alternating with N head flutes (See Figures 7a and 7b) and a cap base surface 22b facing in the axial rearward direction; and a mounting protuberance (Note: the portion of the cutting head extending rearward of the cap base surface 22b) joined to the cap portion, extending axially rearwardly from the cap base surface 22b, and having: a mounting end surface distal from the cap portion (See Figure 7b), facing in the axial rearward direction, and N circumferentially spaced apart engagement portions (Note: the cutting head includes two spaced apart engagement portions; See Figure 7c), each engagement portion including a radially outward facing clamping surface 32b (See Figures 7b and 7c), and a torque transmission surface 30b facing opposite the direction of cutting rotation (See Figure 7c), wherein: N is an integer greater than 1, and in a cross-section taken in a first head plane perpendicular to the head axis, intersecting the N engagement portions and passing through the N clamping surfaces and the N torque transmission surfaces: a first imaginary circle centered about the head axis and having a first diameter circumscribes the N clamping surfaces 32b, a second imaginary circle centered about the head axis and having a second diameter, is defined by N radially outermost torque points of the N torque transmission surfaces, wherein the second diameter is less than 100% of the first diameter.  
Regarding independent claim 1, Frota’784 does not disclose wherein the second diameter is greater than ninety percent of the first diameter.  Additionally, Frota’784 does not disclose wherein each torque transmission surface extends linearly from its respective radially outermost torque point and defines a first imaginary straight line. 
Regarding independent claim 15, Frota’784 does not disclose wherein each abutment surface is circumferentially spaced apart from its associated drive surface by a fixation recess having a recess surface, and in a cross section taken in a first tool plane coincident with the first head plane, each recess surface is located outside the first imaginary circle.
Regarding independent claim 24, Frota’784 does not disclose wherein N equals 3, and in the cross-section taken in the first head plane, the N torque transmission surfaces define an imaginary torque triangle.


Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Frota’784, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 15, and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722